Broyles, C. J.
The defendant was convicted of a violation of the prohibition law. The motion for a new trial as transmitted to this court contained only the usual general grounds. Counsel for the plaintiff in error in their brief insist only (as to the general grounds) that the evidence was insufficient to convict the accused of having whisky in his possession. The evidence amply authorized the jury to find that the defendant did have whisky in his possession.
The argument in the brief of counsel for the plaintiff in error, that the court erred in its charge to the jury, cannot be considered, as no amendment to the motion for a new trial is specified as a material part of the record to be transmitted to this court and no such part of the record was transmitted.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Accusation of possession of liquor; from city court of Macon — Judge Gunn. January 17, 1922.
Olin J. Wimberly, C. A. Cunningham, for plaintiff in error.
Roy W. Moore, solicitor, contra.